Per Curiam.

The order appealed from should be reversed, without costs, and the writ sustained. In addition to his right to visit the child in New York City, the father may take the child to his home in Madison, New Jersey, for one week end in every two months and for two days during the Christmas holidays. He may also take the child to some suitable place for two weeks during the summer months, the time selected to be at the beginning or end of the summer season. Settle order on notice which shall contain such safeguards as the parties deem necessary.
Glennon, J. P., Callahan, Van Voorhis and Shientag, JJ., concur; Cohn, J., dissents and votes to affirm.
Order reversed, without costs, and the writ sustained. Settle order on notice which shall contain such safeguards as the parties deem necessary.